Citation Nr: 1141706	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for asthma.  

2.  Entitlement to service connection for erectile dysfunction (ED) as secondary to asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and November 1991 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied a rating in excess of 60 percent for asthma and service connection for ED.  

The January 2010 statement of the case (SOC) and the Veteran's subsequent Form 9 substantive appeal clearly indicate that he is claiming service connection for ED as secondary to his service connected asthma disability and not as directly related to service.  Thus, the issue has been re-characterized to reflect this.  See 38 C.F.R. § 20.200.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at VA Central Office in August 2011.  A transcript of the hearing is of record.

The issue of service connection for ED as secondary to asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his August 2011 Board hearing, prior to the promulgation of a decision, the Veteran withdrew his claim of entitlement to an evaluation in excess of 60 percent for asthma.
CONCLUSION OF LAW

The appellant has withdrawn his appeal with respect to the claim of entitlement to an evaluation in excess of 60 percent for asthma; thus the Board does not have jurisdiction to consider the claim and it is dismissed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At his August 2011 hearing, the Veteran withdrew his appeal of entitlement to an evaluation in excess of 60 percent for asthma.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal with respect to the claim of entitlement to an evaluation in excess of 60 percent for asthma, there remains no allegations or errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the issue of entitlement to an evaluation in excess of 60 percent for asthma is dismissed.


ORDER

Entitlement to an evaluation in excess of 60 percent for asthma is dismissed.









REMAND

The Veteran seeks service connection for ED as secondary to his service connected asthma.  At his August 2011 hearing he testified that his breathing problems prevent him from having intercourse.  The Veteran also submitted a June 2009 medical article discussing ED.  
 
The Veteran is service connected for asthma, with a current 60 percent evaluation.   

VA's duty to assist a claimant includes obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

May 2009 VA treatment records indicate that the Veteran sought treatment for ED, and it was noted by the treating clinician that he does not have stamina and that smoking can cause circulation problems leading to ED.  In denying the claim, the January 2010 statement of case (SOC) erroneously notes that the "examiner" found that the Veteran's ED could be caused by circulation problems related to being a smoker.  

However, the Veteran has never been provided with a VA examination regarding the nature and etiology of his claimed ED.  Given the Veteran's complaints of ED and service-connected asthma disability he must be provided with a VA examination regarding the nature and etiology of his claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed ED.  All indicated tests and studies should be performed and the examiner is to elicit a thorough history from the Veteran regarding his complaints.  

As to any ED disability identified, the examiner is to provide an opinion as to whether it is at least as likely as not caused or aggravated by his service connected asthma.  If the Veteran is not found to have a current diagnosis of ED the examiner should provide reasons why this is the case given the Veteran's complaints.    

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner should discuss the June 2009 medical article of record.  A detailed rationale for all medical opinions must be provided.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim  should then be readjudicated.  If it remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


